Case 4:18-cv-12517-MFL-MKM ECF No. 23 filed 04/21/20            PageID.434    Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

AMY VOLPE,

              Plaintiff,                               Case No. 18-cv-12517
                                                       Hon. Matthew F. Leitman
v.

MARYSVILLE PUBLIC SCHOOLS, et al.,

          Defendants.
__________________________________________________________________/

             ORDER DENYING WITHOUT PREJUDICE
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ECF No. 17)

        On April 21, 2020, the Court held a hearing on Defendants’ pending motion

for summary judgment. (See Mot., ECF No. 17.) For the reasons explained on the

record during the hearing, the motion is DENIED WITHOUT PREJUDICE. As

further explained on the record, IT IS HEREBY ORDERED that:

      Plaintiff shall inform the Court and Defendants by the close of business on

        April 27, 2020, if Plaintiff intends to file a motion for leave to amend her

        Complaint. If Plaintiff chooses to file such a motion, she shall file it by no

        later than May 11, 2020. Defendants shall then have the time provided by the

        Court’s local rules to file a response to the motion, and Plaintiff shall have the

        time provided by the Court’s local rules to file a reply.




                                            1
Case 4:18-cv-12517-MFL-MKM ECF No. 23 filed 04/21/20         PageID.435     Page 2 of 2




    If Plaintiff informs the Court that she does not intend to file a motion for leave

      to amend her Complaint, Defendants may renew their summary judgment

      motion, in the manner and form explained by the Court during the motion

      hearing, by no later than May 18, 2020. Plaintiff shall then have the time

      provided by the Court’s local rules to file a response to the motion, and

      Defendants shall have the time provided by the Court’s local rules to file a

      reply.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: April 21, 2020                  UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 21, 2020, by electronic means and/or
ordinary mail.



                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          2
